Exhibit 10.2
 
AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT
 
THIS AMENDMENT NO. 1, dated as of August 4, 2010 (this “Amendment”) to the
Participation Agreement, effective as of August 1, 2008 (the “Agreement”), is
entered into among Carrizo (Marcellus) LLC, a Delaware limited liability company
(“Carrizo”), Carrizo Oil & Gas, Inc., a Texas corporation (“COGI” and, together
with Carrizo, the “Carrizo Parties”), Avista Capital Partners II, L.P., a
Delaware limited partnership (“Avista”), and ACP II Marcellus LLC, a Delaware
limited liability company (“Investor LLC” and, together with Avista, the “Avista
Parties”).  In this Agreement, Carrizo, COGI, Avista and Investor LLC are
collectively referred to as the “Parties” and each as a “Party.”
 
RECITALS:
 
A.           The Carrizo Parties and Investor LLC entered into the Agreement,
among other things, to dedicate their respective interests in certain Oil and
Gas Interests for the mutual benefit of Carrizo and Investor LLC.
 
B.           Concurrently with the execution of this Amendment, the Carrizo
Parties and Investor LLC are entering into purchase and sale agreements
providing for the sale by them to Reliance Marcellus II, LLC (“Reliance”) of a
substantial portion of the Properties.
 
C.           The Parties desire to amend the Agreement in connection with the
transactions with Reliance, including with respect to the Participation and
Development Agreement to be entered into by Carrizo and Reliance in connection
with the closing of sale of Carrizo’s interests in certain Properties to
Reliance.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
 
SECTION 1.  DEFINITIONS.
 
(a) Capitalized terms used but not defined in this Amendment have the meanings
given to them in the Agreement.
 
(b) Article 1 of the Agreement is amended by deleting the following defined
terms therefrom:  Equity Purchase Rights, Equity ROFR Initiator, Qualifying
Equity Interests, Qualifying Equity Transfer and Selling Member.
 
(c) Article 1 of the Agreement is further amended by adding the following
defined terms:
 
“Carrizo-Reliance Purchase and Sale Agreement” means the Purchase and Sale
Agreement among the Carrizo Parties, Monument Exploration, LLC, Reliance and
Reliance Holding USA, Inc. dated as of August 2, 2010.
 
 
 

--------------------------------------------------------------------------------

 
 
“Investor LLC-Reliance Purchase and Sale Agreement” means the Purchase and Sale
Agreement among Investor LLC, Reliance and Reliance Holding USA, Inc. dated as
of August 2, 2010.
 
“Reliance Purchase and Sale Agreements” means the Carrizo-Reliance Purchase and
Sale Agreement and the Investor LLC-Reliance Purchase and Sale Agreement.
 
(d) The definition of “Permitted Pledge” is amended by deleting the reference to
Section 4.2(b) therefrom.
 
SECTION 2.  AMENDMENTS.
 
(a) Section 3.1 of the Agreement is amended by adding the following provision to
the end of such section:
 
Following the Closing (as defined respectively in each Reliance Purchase and
Sale Agreement) pursuant to the Reliance Purchase and Sale Agreements and
subject to Section 3.3, Net Cash Flow From Production shall be allocated between
Investor LLC and Carrizo pursuant to Section 3.1(c).
 
(b) Section 3.2 of the Agreement is amended by adding the following provision to
the end of such section:
 
Following the Closing (as defined respectively in each Reliance Purchase and
Sale Agreement) pursuant to the Reliance Purchase and Sale Agreements and
subject to Section 3.3, proceeds received from the Transfer of any Oil and Gas
Interest in the Properties shall be allocated between Investor LLC and Carrizo
pursuant to Section 3.2(c).
 
(c) Section 3.3 of the Agreement is amended by adding the following provisions
to the end of such section:
 
Proceeds from any Transfer of Oil and Gas Interests in the Properties by
Investor LLC under the Investor LLC-Reliance Purchase and Sale Agreement shall
be allocated 100% to Investor LLC.  Proceeds from any Transfer of Oil and Gas
Interests in the Properties by Carrizo under the Carrizo-Reliance Purchase and
Sale Agreement shall be allocated 100% to Carrizo.  Following the Closing (as
defined respectively in each Reliance Purchase and Sale Agreement), Investor LLC
agrees to pay, from the proceeds received pursuant to the Investor LLC-Reliance
Purchase and Sale Agreement, Carrizo any outstanding obligations of Investor LLC
owed to Carrizo or its Affiliates under the Operating Agreement within five (5)
Business Days of Investor LLC’s receipt of invoices (together with reasonable
supporting documentation) therefor from Carrizo.
 
(d) Sections 4.1(a), 4.1(b) and 4.3(b) of the Agreement are amended by deleting
the references to Section 4.2(b) therefrom.
 
(e)           The following provision is added to Section 4.1(a):
 
 
2

--------------------------------------------------------------------------------

 
 
If, following the Closing (as defined respectively in each Reliance Purchase and
Sale Agreement), all or substantially all of Carrizo’s Oil and Gas Interests in
the Properties are transferred to an Affiliate, the Parties agree in connection
therewith to reinstate a mutual right of first refusal with respect to the
equity interests in such transferee and Investor LLC similar to that in Section
4.2(b) of the Agreement, as it existed prior to this Amendment.
 
(f)           Section 4.2(b) of the Agreement is deleted.
 
SECTION 3.  TERMINATION OF THE RELIANCE PURCHASE AND SALE AGREEMENTS.  If, prior
to the Closing (as defined respectively in each Reliance Purchase and Sale
Agreement), the Reliance Purchase and Sale Agreements are terminated for any
reason, this Amendment shall automatically be deemed null and void, and of no
further force and effect, without the need for further act or evidence.
 
SECTION 4.  EFFECT ON THE AGREEMENT.  Except as specifically provided above, the
Agreement shall continue to be in full force and effect.
 
SECTION 5.  COUNTERPARTS.  This Amendment may be executed in counterparts, and
by different Parties in separate counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute one
amendment.
 
SECTION 6.  GOVERNING LAW.  This Amendment and the legal relations between the
Parties shall be governed by and construed in accordance with the Laws of the
State of Texas, USA without regard to principles of conflicts of Laws.
 


 
 [Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first above written.
 
ACP II MARCELLUS LLC
CARRIZO OIL & GAS, INC.
   
By:           ACP II AMS LP,
 
its Manager
By:      /s/Paul F. Boling 
 
Paul F. Boling
By:    Avista Capital Partners II, L.P.,
Vice President, Chief Financial
its General Partner
           Officer and Secretary
   
By:    Avista Capital Partners II GP, LLC
CARRIZO (MARCELLUS) LLC
its General Partner
     
By:    /s/Robert L. Cabes, Jr.
By:      /s/Paul F. Boling 
Robert L. Cabes, Jr.
Paul F. Boling
Partner
Vice President, Chief Financial
 
       Officer and Secretary
AVISTA CAPITAL PARTNERS II, L.P.
     
By:    Avista Capital Partners II GP, LLC,
 
its General Partner
     
By:    /s/Robert L. Cabes, Jr.
 
Robert L. Cabes, Jr.
 
Partner
 



 
 
 

--------------------------------------------------------------------------------

 